HENRIOD, Justice:
Appeal from a judgment declaring plaintiffs to be owners of a house trailer. Affirmed with costs to plaintiffs.
Ute Liner dispatched four trailers to an -outfit named Manchester in St. Louis. It received them, hypothecated them and sold “the one involved here to a car dealer who sold it to plaintiffs. This trailer was turned over by Ute to a minor whose identity it refused to divulge in the discovery process. This minor left the trailer either on or off the Manchester premises, — a fact this record does not reveal. The trial court decided the case on what is purported to have been a stipulation of facts, bom of a colloquy between court and counsel, which amounted, not to a stipulation of facts, but a testimonial to confusion. This is proved by the briefs of the parties, whose separate and different statements of fact inimicably reject the idea of unanimity. The real frigid, cold and collective fact is that Ute signed a “Manufacturer’s Statement of Origin to a Motor Vehicle” in which it said “the new motor vehicle described below [describing that involved here] has been transferred this 11th day of July 1970 ... to Manchester Auto Sales” (from whom, by mesne conveyances, plaintiffs claimed ownership).1 This declaration of independence was duly recorded and stamped in plaintiffs’ favor and should have ended this matter on simple principles of estoppel.
Nonetheless, Ute says we didn’t mean all this and we instructed our secret undisclosed minor driver, whom we do not wish to name, to follow our instructions, thus apparently to evade the Uniform Commercial Code 2 by confusion, — whether our dollie was parked on Manchester’s lot or near it by the curb. This sort of nonsense was epitomized a long time ago by Zechariah Chafee when wisely he said *156“Equity will not pick up pins,” and we are not constrained to confuse Ute’s ebullience with reasonableness by encouraging recovery for self-indulged negligence, — and we might say, — possible lack of business common sense.
CALLISTER, C. J., and TUCKETT, J., concur.

. Tlie dissent seems to miss the point by ignoring this important fact.


. A monstrosity, to whose pedagogics I do not wish to bind my confreres, — an approval of the ‘'Thieves Market,” “Market Overt” or distortion' of the concept of caveat emptor, — a banker's dream, a collection agency’s panacea, and a fence’s Commercial Code ritual that deifies larceny and glorifies the money changers in the temple — all of which X think raises constitutional enigmas.